In re Epps, Artimese Arnold; applying for supervisory/remedial and motion for extension for time to file writ; to the Court of Appeal, Fifth Circuit, No. 88-CW-0068; Parish of Jefferson, 24th Judicial District Court, Div. “J”, No. 354-194.
Granted. The judgment of the court of appeal is reversed, and the judgment of the trial court is reinstated. Louisiana has status jurisdiction as to custody under La.R.S. 13:1702(A)(1) of the Uniform Child Custody Jurisdiction Act. Louisiana has personal jurisdiction as to child support under La.R. S. 13:3201A(6) of the Louisiana Long-Arm Statute. Venue is not an issue as between states.